Citation Nr: 1113066	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-00 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, including from exposure to herbicides.

2.  Entitlement to service connection for vitiligo, including from exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1967, including a tour in Vietnam.  He was subsequently in the Naval Reserves from 1974 to 2004, although his periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in that capacity still have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As support for his claim, the Veteran testified at a hearing at the RO in July 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  The Board held the record open an additional 60 days following the hearing to allow the Veteran time to obtain and submit additional supporting evidence, but he did not.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The Board later remanded the claims to the RO in December 2009, via the Appeals Management Center (AMC), for further development and consideration.  This additional development included determining exactly when the Veteran was on ACDUTRA and INACDUTRA in the Navy Reserves and, upon obtaining this clarifying information, having him undergo a VA medical examination to determine the etiology of his vitiligo and sarcoidosis - and especially in terms of any potential relationship or correlation between these conditions and his military service, whether on active duty (AD) or ACDUTRA or INACDUTRA.

Unfortunately, however, still further development and consideration is required.  So the Board is again remanding these claims to the RO via the AMC.  




REMAND

Regrettably, there was not substantial compliance with the Board's prior December 2009 remand directives, requiring this additional remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  

The Board realizes that, following and as a result of the prior remand, the AMC obtained the Veteran's outstanding Naval Reserve service personnel records (SPRs) and then scheduled him for a VA medical examination to determine the etiology of his vitiligo and sarcoidosis, which was provided in July 2010.

Nevertheless, the AMC failed to comply with the first and foremost aspect of the requested development.  To reiterate, the RO/AMC failed to make the critical determination as to exactly when the Veteran was on ACDUTRA and INACDUTRA in the Navy Reserves, in violation of the Board's December 2009 remand directive number one (#1).  So without complying with this important step, the AMC should not have proceeded to schedule a VA examination on the etiology.  Indeed, in the December 2009 remand order number two (#2), the Board specified that the VA examination should be scheduled only "[o]nce his periods of ACDUTRA and INACDUTRA have been verified."  So having him examined was contingent on obtaining clarification of when he was on ACDUTRA and INACDUTRA because his claims were not entirely predicated on just his initial service on AD.  And as an unfortunate consequence, the July 2010 VA examiner was provided insufficient information on the exact dates of ACDUTRA and INACDUTRA while the Veteran was in the reserves, although a preliminary review of his Naval Reserve SPRs confirms he did have this additional service.  Hence, in light of Stegall, further development is required.

The Veteran is partly attributing his sarcoidosis and vitiligo to exposure to herbicides while stationed in Vietnam, so during his initial period of service while on AD.  And the dates of his AD service - including in Vietnam, already have been verified.  But he also reportedly had some 30 years of additional service in the reserves, including on ACDUTRA and INACDUTRA, and the exact dates of this additional service remain verified.

His AD STRs show he was seen for an extensive full body rash in July 1966, which is pertinent to his appeal for his skin disorder of vitiligo.  Concerning his sarcoidosis claim, his AD STRs show treatment for a sore throat, chest pain and shortness of breath in October 1966.

Naval Reserve STRs reveal he was first diagnosed with vitiligo in 1978 and sarcoidosis in 1995, but it is unclear whether either condition was incurred in or aggravated by his ACDUTRA or INACDUTRA service or merely coincident with that additional service.

Active military, naval, or air service includes not only AD, but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  

To the extent the Appellant is alleging that his vitiligo and sarcoidosis are the results of injuries or diseases incurred in or aggravated during his many years of additional service in the U.S. Navy Reserves, the Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., his earlier period of AD in the Army from August 1965 to August 1967) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  He similarly needs to achieve "Veteran" status to be eligible for service connection for disability resulting from injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

It further deserves mentioning that presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So it is critically important to clarify the Appellant's dates of service on ACDUTRA and INACDUTRA.  Without this information concerning when exactly he served in these capacities while in the reserves, the Board simply is unable to determine whether his vitiligo and sarcoidosis are related to this additional service.  See Stegall, 11 Vet. App. at 268.

Furthermore, as mentioned, a VA examination was provided the Veteran in July 2010, on remand, but the basis of the opinion was critically flawed since the AMC did not first provide the pertinent dates of ACDUTRA and INACDUTRA.  The July 2010 VA examiner confirmed the Veteran has vitiligo and sarcoidosis by making these respective diagnoses.  However, the examiner then proceeded to offer a negative nexus opinion to AD service for the vitiligo, noting that it had first manifested in 1983 during the Veteran's Naval Reserve service.  But this then raises the possibility of the initial manifestation of this condition during a qualifying period of service, and the Board sees additionally that Naval Reserve examinations list this diagnosis of vitiligo in August 1978, October 1981, and July 1983, so even earlier.  It therefore appears the examiner did not base the opinion on correct facts in erroneously stating the first manifestation of the vitiligo was in 1983 when there are clear indications of its earlier presence.

The July 2010 examiner also offered a negative nexus opinion to AD service for the sarcoidosis, noting that it had manifested in 1985.  An August 1985 Naval Reserve retention examination list this diagnosis.

But, again, with respect to both the vitiligo and sarcoidosis, the examiner appeared to only consider possible etiology to AD service during the Vietnam War, and not additionally to potential periods of ACDUTRA or INACDUTRA during 1983 (for the vitiligo) and 1985 (for the sarcoidosis).  In contrast, the Board's December 2009 remand for that VA examination set forth in directive number two (#2) that the examiner comment on whether these conditions were incurred in or aggravated by the additional service on ACDUTRA or INACDUTRA while in the U.S. Navy Reserves from 1974 to 2004.  So this is another deficiency not in compliance with the Board's December 2009 remand since this important aspect of the opinion was not provided.  See Stegall, 11 Vet. App. at 268.

At the very least, this VA compensation examiner therefore needs to provide supplemental comment concerning whether the Veteran's vitiligo and sarcoidosis are etiologically linked to his additional service in the Naval Reserves on ACDUTRA or INACDUTRA because this, too, is a viable possibility of him establishing his entitlement to service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.	Determine exactly when the Veteran was on ACDUTRA and INACDUTRA in the Navy Reserves.

2.	Once his periods of ACDUTRA and INACDUTRA have been verified, have the VA compensation examiner that commented in July 2010 (following and as a result of the Board's prior remand) submit an addendum opinion additionally determining the nature and etiology of the Veteran's vitiligo and sarcoidosis in terms of whether these conditions alternatively initially manifested during a qualifying period of ACDUTRA or INACDUTRA (so not just earlier, during AD).

If it is not possible or feasible to have this same VA examiner comment further, then have someone else equally qualified provide these necessary medical opinions, which may require having the Veteran reexamined, but this is left to the designee's discretion.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable to the claims, if necessary citing specific evidence in the file.

The examiner should express his ultimate conclusions concerning causation in terms of the likelihood (very likely, as likely as not, or unlikely) there is the posited correlation.  This term " as likely as not", however, i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The Appellant is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.

3.	Then readjudicate the claims in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

